The plaintiff in error, hereinafter referred to as the defendant, was by information jointly charged with Morris Massey, with the crime of obtaining property under false pretense; convicted and sentenced to imprisonment in the state penitentiary for three years, and fined $1,500.
Morris Massey was jointly charged with this defendant, and whose case in this court was No. A-8708, 58 Okla. Cr. 76,49 P.2d 812, involved the same charge. The same facts are presented in this case as were presented in No. A-8708, therefore it is not deemed necessary to set out in this opinion the evidence.
There are no fundamental or prejudicial errors in the record. Following the holding in No. A-8708, we hold that the evidence is sufficient to sustain a conviction. After considering the facts and circumstances, and the statement in the brief of the Attorney General, we hold that the sentence of three years in the state penitentiary and a fine of $1,500 is excessive, and should be modified to three years in the state penitentiary, and, as modified, the judgment is affirmed.
EDWARDS and DOYLE, JJ., concur.